DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 5/17/2021

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 20150069897 (“Chen et al.”).

Regarding Claim 1, Chen et al. discloses an assembly, comprising:
a frame (36) for accepting a motherboard having one or more connectors, wherein the frame(36) has a distal end insertable into a chassis , wherein the one or 
a protective cover (40) movably coupled to the frame (36), wherein the protective cover (40) is moveable between a closed configuration protecting the one or more connectors and an open configuration exposing the one or more connectors, and wherein the protective cover (40) automatically moves between the open-configuration and the closed configuration as the frame (36) is moved relative to the chassis (32).
Regarding Claim 2, Chen et al. discloses wherein the protective cover (40) is movable through an inclined configuration (as seen in Figs. 1-12) on during movement between the open configuration and the closed configuration, wherein the protective cover (40) is inclined relative to the one or more connectors when in the inclined configuration.
Regarding Claim 3, Chen et al. discloses wherein the protective cover (40) is in the closed configuration when the frame (36) is not installed in the chassis
Regarding Claim 4, Chen et al. discloses wherein the protective cover (40) is biased (via 42, 44) towards the closed configuration.
Regarding Claim 5, Chen et al. discloses wherein a spring (42, 44 seen in Fig. 3) biasing the protective cover to the closed position configuration.
Regarding Claim 6, Chen et al. discloses wherein the protective cover (40) moves to an open configuration when the frame (36) is installed in the chassis.

Claims 1-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 20090154114 (“PENG et al.”).

Regarding Claim 1, PENG et al. discloses an assembly, comprising:
a frame (900) for accepting a motherboard having one or more connectors, wherein the frame (900) has a distal end insertable into a chassis, wherein the one or more connectors of the motherboard face outwards from the distal end when the motherboard is installed in the frame; and
a protective cover (10) movably coupled to the frame, wherein the protective cover (10) is moveable between a closed configuration protecting the one or more connectors and an open configuration exposing the one or more connectors, and wherein the protective cover (10) automatically moves between the open -configuration and the closed configuration as the frame is moved relative to the chassis.
Regarding Claim 2, PENG et al. discloses wherein the protective cover (40) is movable through an inclined configuration (as seen in Figs. 1-12) on during movement between the open configuration and the closed configuration, wherein the protective cover (10) is inclined relative to the one or more connectors when in the inclined configuration (as seen in Figs .7-8).
Regarding Claim 3, PENG et al. discloses wherein the protective cover (10) is in the closed configuration when the frame (36) is not installed in the chassis
Regarding Claim 4, PENG et al. discloses wherein the protective cover (10) is biased (via 20) towards the closed configuration.
Regarding Claim 5, PENG et al. discloses wherein a spring (20) biasing the protective cover to the closed position configuration.
Regarding Claim 6, PENG et al discloses wherein the protective cover (10) moves to an open configuration when the frame (900) is installed in the chassis.
Regarding Claim 7, PENG et al discloses wherein a baseplate (802) slidably coupled to the frame (900), wherein the protective cover (10) is coupled to the baseplate (802) to move between the open configuration and the closed configuration when the baseplate (802) is slid with respect to the frame.
Regarding Claim 8, PENG et al discloses wherein the baseplate (802) comprises a shoulder (see 810, 812) for engaging a mechanical feature of the chassis during insertion of the frame into the chassis to slide the baseplate relative to the frame (900) as the frame is inserted into the chassis.
Regarding Claim 9, PENG et al discloses wherein the protective cover (10) Is rotatably coupled to the baseplate at a hinge (30), such that movement of the baseplate away from the distal end of the frame causes the protective cover (10) to rotate about the hinge from the closed configuration to the open configuration.
Regarding Claim 10, PENG et al discloses wherein movement of the baseplate (802) away from the distal end of the frame (900) further induces the protective (10) cover to slide beneath the motherboard.
	Regarding Claim 12, PENG et al discloses wherein the protective cover (10) is in the open configuration, the protective cover (10) is completely stored beneath the motherboard.
	Regarding Claim 13, PENG et al discloses, wherein the frame (900) further comprises an end stop (see 42), wherein the protective cover (10) contacts the end stop in the closed-configuration , and wherein the end stop is positioned to maintain a separation between the one or more connectors.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637